The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The prior art cited in prior Applications 15/601,860 and 15/858,946 has been reviewed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 24, 32-33 and 35-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2002/0070189) in view of Stewart (US 2,417,715).
Barker discloses a railcar end unit having features similar to those recited in the instant claims, including buff and draft end bodies 32, 24, 26F, front and rear stops 14, 16, buff spring pack 30, and draft spring pack 28, wherein the buff spring pack forms a cushioning component or a spring component comprising a plurality of cushioning/spring discs 90 that include an elastomeric material. The spring pack of Barker does not include a cushioning/spring component located centrally of the spring pack.
Stewart discloses a spring pack that includes component 8 and component 9, wherein the components at least in part can be shifted relative to one another, and are readable as being at least in part axially coextensive such that they are simultaneously compressible during at least part of a compression event.
In view of Stewart, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively construct the spring pack of Barker to further include a centrally located cushioning/spring component, similar to that taught by Stewart, such that a shortened center shaft can be used to provide a more compact structure. The structure of Barker, as modified, is considered to include the combination of features recited in instant claims 19-21, wherein the components may be/can be at least partially compressed without the other component carrying any compressive load.
Regarding instant claims 22 and 32, consider the structure of Barker, as modified, wherein the original component is readable as a cushioning component formed cushioning discs 90, and the added centrally located component is readable as a spring component, and wherein the added spring component is received in the cushioning component.
Regarding instant claim 24, consider the structure of Barker, as modified, wherein the added spring component is considered to include a configuration that urges the end bodies apart, as claimed.
Regarding instant claim 33, consider the arrangement of Barber, as modified, that includes buff follower body 32, rear buff sill stop 16, yoke 24F, draft follower body 26F, and front draft sill stop 14.
Regarding instant claim 35, the railcar end unit of Barker, as modified, is devoid of pressurized fluid as claimed.
Regarding instant claims 36-37, the spring and cushioning components of Barker, as modified, are spaced apart, and at least can be partially compressed independently of one another. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the above applied prior art, and further in view of Randolph (US 3,661,275).
Regarding instant claim 34, note that known railcar end units can have travel dimensions of 12 inches or more. Consider for example the structure of Randolph (c. 1, ll. 50-52). In view of Randolph, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the railcar end unit of Barker, as modified, with longer spring pack(s) to allow greater travels, e.g. 12 inches or more, as suggested in Randolph, to improve shock absorbing function.
Claims 19 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2002/0070189) in view of Stewart (US 2,417,715).
Barker discloses a railcar end unit having features similar to those recited in the instant claims, including buff and draft end bodies 32, 24, 26F, front and rear stops 14, 16, buff spring pack 30, and draft spring pack 28.
Stewart discloses a spring pack that includes a spring component having a plurality of axially arranged disc springs 8, and cushioning component 9 located centrally of the spring component, wherein the spring and cushioning components 8, 9 at least in part can be shifted relative to one another, and are readable as being at least in part axially coextensive such that they are simultaneously compressible during at least part of a compression event.
In view of Stewart, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively construct each of the buff spring and draft spring packs of Barker to include a combination of spring and cushioning components, similar to that taught by Stewart, to achieve the expected advantages thereof. The structure of Barker, as modified, is considered to include the combination of features recited in instant claim 19.
Regarding instant claims 25-28, consider the structure of Stewart, wherein spring component 8 includes axially arranged disc springs 8 that are non-flat, metallic springs in the form of frusto-conical spring washers, which are readable being arranged in series and/or parallel.
Regarding instant claim 29, the spring component of Barker is desired to be pre-loaded (see para [0083]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also preload the spring component in the structure of Barker, as modified, to achieve desired performances thereof.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,737,706. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19-21, 24-30, 32 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 19-20 and 23-35 of U.S. Patent No. 10,737,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the combinations of features of the instant application claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takenoshita (US 2009/0313917) discloses a spring assembly including cushioning and spring components. Odobasic (US 4,968,010) discloses a spring assembly including spring discs and elastomeric springs. Anderson (US 3,197,037) discloses a spring assembly including elastomeric springs. Kuus (US 3,873,079) discloses a spring assembly including disc springs.
Claims 3-18, 23 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617


/MARK T LE/Primary Examiner, Art Unit 3617